—Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered April 23, 1992, convicting defendant, after a jury trial, of robbery in the first degree and grand larceny in the fourth degree and sentencing him to concurrent terms of from 2 to 6 years and 1 to 3 years, respectively, unanimously affirmed.
Contrary to defendant’s contention, the prosecutor’s comments on summation did not deprive him of his fundamental right to a fair trial (see, People v Arce, 42 NY2d 179, 190-191).
Defendant did not request a charge on flight evidence nor except to its omission. His claim is therefore unpreserved (CPL 470.05 [2]; People v Autry, 75 NY2d 836), and we decline to review it in the interest of justice. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.